Citation Nr: 1532707	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board notes that, by written statement received in January 2015, the Veteran withdrew his request for a hearing before the Board.  In a written statement received in July 2015, the Veteran's representative waived AOJ consideration of any additional evidence added to the record since the AOJ last adjudicated the claims.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss first manifested many years after service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Tinnitus first manifested many years after service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2011 letter, sent prior to the initial unfavorable decision issued in October 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claims, which includes assisting him in obtaining any outstanding records of identified VA or private medical treatment relevant to his claims, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), VA medical records, and private medical records provided by the Veteran.  The Board observes that, in a Written Brief Presentation dated July 2015, the Veteran's representative asserted that the VA examination report was inadequate as the STRs only included an entrance audiometric examination.  However, the available STRs clearly include an October 1967 (initially marked as September 1967) "ETS" examination report which includes audiometric findings.  Overall, the Board has no reason to believe that the Veteran's STRs are incomplete.  Additionally, the Veteran has not identified any additional relevant treatment records.  

Also, in October 2011, the AOJ obtained a VA examination that was adequate to decide the appeal.  The VA examiner based her opinions on an interview with the Veteran; a review of the record; and examination.  This examiner obtained the Veteran's history of noise exposure, his report of the onset of tinnitus, and reviewed current findings in light of the audiometric findings in service.  In arriving at an opinion, the VA examiner specifically found that any threshold hearing shifts in service were not significant.  Overall, the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

However, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

Furthermore, the Court has held that, in the presence of acoustic trauma, tinnitus is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). 

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus from service, specifically due to his duties in the artillery field, while stationed in the United States.  (June 2011 Claim Application, DD 214).  In his original application, the Veteran denied treatment for hearing loss and tinnitus in service and described the onset of both as "1966?"

The Veteran has current diagnoses of hearing loss (meeting the level of a disability under 38 C.F.R. § 3.385) and tinnitus.  (October 2011 VA examination).  The question before the Board is whether either disability had its onset in service or is related to service, to include his reported noise exposure.  

STRs include an October 1965 pre-induction report of medical history wherein the Veteran denied hearing loss.  An audiometric examination measured hearing acuity as follows:


250
500
1000
2000
3000
4000
6000
8000
RIGHT 
X
-10
0
-10
X
-5
X
X
LEFT
X
-5
-10
-10
X
-10
X
X

A March 1964 enlistment examination included an audiometric examination which measured hearing acuity as follows:


250
500
1000
2000
3000
4000
6000
8000
RIGHT 
X
0
0
0
0
0
X
X
LEFT
X
0
0
-5
-5
-5
X
X

An October 1967 separation examination (originally dated September 1967), noted 15/15 whispered voice test bilaterally.  Additionally, an audiometric examination measured hearing acuity as follows:


250
500
1000
2000
3000
4000
6000
8000
RIGHT 
X
0
0
0
X
0
X
X
LEFT
X
10
5
0
X
0
X
X

Thus, the audiometric examinations contained in the STRs do not reflect hearing loss per the standards of 38 C.F.R. § 3.385.  Notably, there are no audiometric thresholds suggesting abnormal hearing in any of the frequencies tested.  See Hensley, 5 Vet. App. at 157 (hearing thresholds of less than 20 decibels represents normal hearing). 

VA and private medical records were negative as to any etiology information.

In October 2011, the Veteran underwent a VA examination wherein the examiner diagnosed him with sensorineural hearing loss of both ears.  Such findings were consistent with a hearing loss disability under VA standards, under 38 C.F.R. § 3.385.  The examiner noted the Veteran's reports of service with the Field Artillery and reports of in-service noise exposure from tanks and artillery.  The examiner also noted that the Veteran denied having occupational noise exposure or a family history of hearing loss or ear surgery.  The Veteran did report recreational noise, which included from hunting and chainsaws.

The October 2011 VA examiner opined, following record review, examination of the Veteran, and consideration of the Veteran's lay reports, that the Veteran's bilateral hearing loss and tinnitus were less likely as not due to service.  The examiner explained that the Veteran's hearing was well within normal limits at the time of enlistment and separation.  Also, she noted that there was not a significant threshold shift during this time.  The examiner found that the current hearing loss was not caused by or a result of acoustic trauma related to his documented MOS as with field artillery or military noise exposure.  The examiner further determined that tinnitus was less likely as not due to service, explaining that the Veteran reported that his tinnitus started over 13 years after separation from active duty service.
  
The Board finds the October 2011 VA examiner's opinion is highly probative to the questions at hand.  The examiner is a clinical audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss disability and tinnitus were less likely as not caused by service.  Her opinion was based on examination and interview of the Veteran, the audiometric measurements in service which did not demonstrate abnormal hearing or any significant decrease in hearing acuity during service, and the Veteran's description of the onset of tinnitus many years after service.  Thus, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation, including his report of recreational noise exposure.  In determining that it was less likely as not that the Veteran's hearing loss disability was related to military noise exposure, the examiner specifically noted the particulars of the history reported by the Veteran.  Thus, it is clear that the examiner took into consideration all relevant factors in giving her opinion.  In light of the factual and medical support the examiner gave for her opinion, the Board finds that the opinion does contain sufficient rationale and is afforded great probative value in adjudicating both claims. 
 
The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  The Veteran is clearly competent to describe decreased hearing acuity and tinnitus symptoms.  In this case, he initially described the onset of these symptoms in "1966?" which is a rather non-definitive description.  On interview with a VA clinician, he provided a more definitive report of "constant tinnitus that started in the 1980's."  Thus, the Board notes the possibility of inconsistent statements.  In light of the absence of any report of hearing loss and/or tinnitus in service or for many decades after service, the normal audiometric findings in service and the Veteran's very specific account provided to the VA examiner in October 2011, the Board finds that the Veteran's report of the onset of tinnitus in the 1980's is the more credible statement as it is more consistent with the entire evidentiary record.

Thus, the Board finds no credible lay or medical evidence that the Veteran's current bilateral sensorineural hearing loss and tinnitus had its onset service, or was manifested to a compensable degree within one year of service separation, to allow for service connection on a direct or presumptive basis pursuant to 38 C.F.R. § 3.309(a), (b).

With respect to a nexus between noise exposure in service and the currently manifested bilateral hearing loss and tinnitus, the Veteran is not shown to possess any specialized medical training or experience to competently speak to an issue of medical etiology.  To the extent his testimony has probative value on this issue, the Board places greater probative weight to the opinion of the October 2011 VA examiner who possesses greater training and expertise than the Veteran in speaking to an issue of medical causation.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claims, therefore, must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


